Madsen, J.
(concurring/dissenting) — I agree with the majority that Warnek and Ocampo have failed to state a cause of action under RCW 51.48.025.
However, the circumstances of Warnek’s and Ocampo’s union employment situation are such that they have routinely though intermittently worked for the same employer. If the cause of action afforded under Wilmot v. Kaiser Aluminum & Chem. Corp., 118 Wn.2d 46, 821 P.2d 18 (1991) to employees against employers who retaliate for asserting workers’ compensation rights does not apply here, as the majority concludes, then a significant class of employees are without remedy for such retaliation. Such a result is contrary to the strong public policy of protecting workers who exercise their rights under the quid pro quo of the workers’ compensation scheme. Therefore, I agree with the dissent that the existence of a long-term, recurring employment relationship is sufficient to bring plaintiffs within the class of employees entitled to maintain a cause of action under Wilmot, provided they can otherwise make out the prima facie case for the cause of action.